Citation Nr: 1701673	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-18 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for chondromalacia patella with degenerative joint disease of the right knee.

2. Entitlement to an increased rating in excess of 10 percent for a left knee condition.

3. Entitlement to service connection for residuals of a low back injury.

4. Whether new and material evidence has been submitted to reopen a claim of service connection for a left wrist injury with arthritis, including as secondary to a service-connected bilateral knee condition, and if so, whether service connection is warranted.

5. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1991 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Los Angeles, California.

In August 2014, the Board remanded the Veteran's claim to afford the Veteran a Board hearing.  The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in July 2015; the hearing transcript has been associated with the file and has been reviewed.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay in this case, a remand is required to ensure that there is a complete record upon which to decide the issues and afford the Veteran every possible consideration.

In August 2016, treatment records from the Seattle/Puget Sound VA Medical Center (VAMC) from 1997 to 2003, West Los Angeles VAMC from 2004 to 2016, and Long Beach VAMC from 2005 to 2009 were added to the Veteran's claims file.  In November 2016 the Veteran's representative argued that the claim should be remanded to the RO to review the new medical evidence that had been submitted since the last supplemental statement of the case in April 2014.  As the VA treatment records are potentially relevant records, and the Veteran has not waived RO consideration of the evidence, it must first be considered by the RO.  See 38 C.F.R. § 20.1304.

Further, at his July 2015 Board hearing the Veteran indicated he had applied for Social Security Administration disability benefits in 2004 and 2009.  When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  On remand, those SSA records, including all adjudications and the underlying records, must be associated with the Veteran's file. 

In Correia v. McDonald, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  28 Vet. App. 158 (2016).  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  The Veteran was afforded a VA examination of the knees in April 2014.  This examination did not provide separate findings for passive verses active motion.  Furthermore, while it noted that the knee pain would interfere with sitting, standing and weight-bearing, it did not indicate whether this resulted in further limitation of motion.  Accordingly, a new examination is necessary. 

Also at his Board hearing the Veteran testified that his service-connected knee and other disabilities are keeping him from getting gainful employment.  Therefore, the Board finds that a TDIU claim is reasonably raised by the record and, in any case, is deemed to be part and parcel to the Veteran's claim for a rating increase for his service-connected right and left knee disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  After giving the Veteran an opportunity to file a formal claim for a TDIU, the RO should adjudicate this matter in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Provide appropriate Veterans Claims Assistance Act notice with respect to the claim for a TDIU. Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability.  Also ask the Veteran to furnish any additional information and/or evidence pertinent to the claim for a TDIU.

2. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

3. Arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected knees. 

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation. Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's knees. 

Range of motion for each joint should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use. The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination. If so, the examiner is asked to describe the additional loss, in degrees, if possible.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record, including review of the additional medical evidence added in August 2016.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




